Citation Nr: 0104627	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  98-21 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 RO decision which 
granted an increased rating of 50 percent for PTSD.  The 
veteran appeals for a higher rating.  The Board remanded the 
case in April 1999 for further development, and the case was 
returned to the Board in January 2001.  A personal hearing 
before a traveling member of the Board (i.e., Travel Board 
hearing) was conducted in November 2000.  


REMAND

The file shows that there is a further VA duty to assist the 
veteran in developing the facts pertinent to his claim for an 
increased rating for PTSD.  38 C.F.R. §§ 3.103, 3.159 (2000).  

In a May 1998 statement, James Wolford, Ph.D., of the 
Columbia Vet Center, indicated that the veteran participated 
in weekly individual counseling for symptoms of PTSD.  The 
veteran's history of combat-related trauma in Vietnam was 
recounted.  It was noted that he continued to suffer from 
intrusive memories, dreams and occasional flashbacks of 
traumatic Vietnam events.  Dr. Wolford maintained that the 
veteran suffered from chronic PTSD directly related to his 
Vietnam service.  It was noted that he was no longer able to 
work and was socially isolated.  Dr. Wolford stated that the 
veteran's Global Assessment of Functioning (GAF) score should 
be considered no higher than 45.  

In a June 1998 decision, the RO increased the evaluation of 
the veteran's service-connected PTSD to 50 percent disabling.  

VA medical records dated March 1998 to April 1998 reflect 
that the veteran reported increased PTSD symptoms.  

On VA psychiatric examination in August 1998, it was noted 
that the veteran received continued treatment for PTSD 
symptoms.  The examiner noted that the veteran appeared 
moderately depressed and irritable on mental status 
examination.  The diagnosis was PTSD.  His GAF score was 50.  
The examiner commented that the veteran had serious symptoms 
with suicidal ideations, severe insomnia, flashbacks, 
depression, and anxiety.  The examiner considered the veteran 
severely disabled from his psychiatric disorder.  

In a November 1998 medical statement, Colin Doyle, Ph.D., of 
the Columbia VA Medical Center (VAMC) related that the 
veteran received evaluation and treatment for PTSD for a 
number of years.  Dr. Doyle stated that his PTSD symptoms had 
increased over the last year such that he was no longer 
employable.  It was noted that the veteran was homicidal and 
suicidal to the point that he planned to shoot someone at 
work.  Dr. Doyle indicated that he was medically retired from 
his job currently.  It was noted that the veteran had 
occupational and social impairment with deficiencies in most 
areas including work, and family relations.  

In his December 1998 substantive appeal, the veteran 
maintained that the evidence showed that his service-
connected PTSD warranted a 70 percent evaluation.  He noted 
that he was awarded disability benefits from the Social 
Security Administration (SSA).  

In a November 2000 statement, Dr. Doyle reiterated his prior 
statements.  He opined that the veteran was severely disabled 
and unemployable due to service-connected PTSD and suffered 
from significant daily PTSD symptoms.  

During the November 2000 Travel Board hearing, the veteran 
argued that his service-connected PTSD warranted a 100 
percent evaluation.  He said that his symptoms included sleep 
disturbance, nightmares, and panic attacks.  He was unable to 
engage in activities such as hunting, fishing, or being in 
crowds due to his symptoms.  He said that he participated in 
informal group therapy once per month.  He testified that he 
had fixed appointments with Dr. Doyle since 1993.  The 
veteran stated that he currently received SSA benefits.  

The Board notes that it is unclear whether the veteran's 
complete, current clinical treatment records from the 
Columbia VAMC and the Columbia Vet Center are of record.  In 
addition, the veteran maintained that he is receiving SSA 
disability benefits; however, such records are not included 
in the claims file.  In the judgment of the Board, SSA 
records and any additional recent psychiatric treatment 
records should be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  Moreover, as there appears to be some 
variance in the findings noted by the November 1998 VA 
psychiatric examiner with the psychological assessments 
offered by Dr. Doyle, the Board concludes that a current VA 
psychiatric examination should be conducted.  

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matters the Board is 
remanding to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  


In view of the foregoing, the case is remanded for the 
following actions:  


1.  The RO should directly contact the 
Social Security Administration (SSA) and 
obtain complete medical and other records 
considered by the SSA in awarding 
disability benefits to the veteran, and a 
copy of the SSA decision awarding such 
benefits.  

2.  The RO should obtain all available 
clinical records of the veteran's 
treatment and counseling at the Columbia 
Vet Center.  

3.  The RO should obtain all current 
clinical records of the veteran's 
treatment for PTSD at the Columbia VAMC. 

4.  Thereafter, the veteran should be 
afforded a psychiatric examination to 
evaluate the current status of his 
service-connected PTSD.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination so that the examiner can 
review the veteran's history and the 
progress notes of his VA outpatient 
treatment.  Any specialized testing 
deemed appropriate should be carried out.  
The examiner should describe all PTSD 
symptomatology in detail and offer an 
opinion as to to the impairment of 
functioning produced.  A global 
assessment of functioning code should be 
assigned.  

5.  Thereafter, the RO should review the 
veteran's claim for an increased 
evaluation for PTSD.  If the claim 
remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given the opportunity to respond.  Then 
the case should be returned to the Board.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


